IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,606


EX PARTE RICHARD NATHANIEL CATO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 07CR1193 IN THE 405th DISTRICT COURT

FROM GALVESTON COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to 40 years' imprisonment.  The Court of Appeals affirmed applicant's conviction.  
	Applicant contends that appellate counsel rendered ineffective assistance because counsel
failed to advise applicant of his right to file a petition for discretionary review pro se.   Appellate
counsel filed an affidavit with the trial court and a copy of a letter that she sent to applicant after the
court of appeals had affirmed applicant's conviction.  These documents show that appellate counsel
did not advise applicant of his right to file a petition for discretionary review pro se as required by
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is
entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of
the Court of Appeals in Cause No. 01-08-00613-CR that affirmed applicant's conviction in Case No.
07CR1193 from the 405th District Court of Galveston County.  Applicant shall file a petition for
discretionary review with this Court within 30 days of the date on which this Court's mandate issues.

Delivered: August 24, 2011
Do not publish